1]

12

13

14

15

16

“17

18

19

20

21

23

24

25

26

 

Case 4:19-cr-06063-SMJ ECF No. 25 filed 11/08/19 PagelD.71 Page 1 of 1

 

 

 

U8 OSTRIGT COURT
UNITED STATES DISTRICT COURT eae eS
EASTERN DISTRICT OF WASHINGTON NOV 08 2019
SEAN F. McAVOY, CLERK
UNITED STATES OF AMERICA, a
| Ly. vo
Plaintiff, ) cre tT: (4 ~CR~ 6063-SM] ~ |
)
vs. ) Defendant’s Assertion of
~ R, , ) Fifth and Sixth Amendment
A | Ss [NG ; ) Rights
) ‘
Defendant. i
)
I, the above-named defendant, hereby assert my rights under the Fifth and

Sixth Amendments of the United States Constitution, including but not limited to my |
rights to remain silent and to have counsel present at any and all of my interactions with
the government or others acting on the government’s behalf. I do not wish to, and will
not, waive any of my constitutional rights except in the presence of counsel. I do not
wish to have, nor do I consent to, any contact with any government official, including
but not limited to law enforcement agents, except through my counsel. I do not want the
government or others acting on the government’s behalf to question me, or to contact me
seeking a waiver of any rights, unless my counsel is present. The Goverment should so
instruct its agents.

DATED this day of Ni, som be , 20119

Respectfully Submitted,

bea dd Fen

ae T

DEFENDANT

Defendant’s Assertion of Fifth and Sixth Amendment Rights

I
